Citation Nr: 1131601	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  06-28 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder injury.

2.  Entitlement to service connection for a neck injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel
INTRODUCTION

The Veteran served on active duty from August 1953 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified before the undersigned at a Travel Board hearing in March 2008.  A transcript of this hearing is associated with the claims folder.

In a March 2009 decision, the Board denied the Veteran's claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2009 Order, the Court vacated and remanded the Board's March 2009 decision and implemented the provisions of an October 2009 Joint Motion for Partial Vacatur and Remand (Joint Motion).

In March 2010, the Board remanded the claims in accordance with the October 2009 Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, such action is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

On his application for VA compensation benefits in December 2004, the Veteran related his current right shoulder and neck disabilities to a June 1958 motor vehicle accident.

In December 2004, the RO contacted the National Personnel Records Center (NPRC) in an attempt to obtain the Veteran's service treatment records, as only his March 1959 separation examination was of record.  The NPRC responded that these records were likely burned in a 1973 fire at their facility in St. Louis, Missouri.  In May 2006, a second search request was submitted to the NPRC for any service treatment records and surgeon general extracts (SGOs) pertaining to the Veteran.  In the event that no such records were available, the RO also requested that the NPRC search for any sick or morning reports dated between June 1, 1958, and July 31, 1958, pertaining to injuries from an auto accident.  This search was also unsuccessful.  

Subsequent to these search attempts, the Veteran proffered additional theories regarding the etiology of his right shoulder and neck disabilities.  Specifically, in a January 2007 statement, the Veteran indicated that he incurred nerve damage in the shoulder and neck area as a result of an infection treated at Reynolds Army Hospital in Fort Sill, Oklahoma in September 1958.  Additionally, during his March 2008 hearing, the Veteran testified that his disabilities resulted from trauma sustained after tripping over a duffel bag and hitting the side of a ship.  See Board Hearing Transcript at 4.  At that time he also reported that he went on sick call in Japan and Okinawa for treatment of his shoulder and neck.  Id. at 5.

In light of these newly raised theories of entitlement, and the fact that the NPRC's 2006 search was limited to a two-month window, an additional search is required for any records of hospitalization at Fort Sill in September 1958, as well as any sick or morning reports for the Veteran's entire length of service.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request from the NPRC: (a) any sick or morning reports pertaining to the Veteran from his period of active service from August 1953 to March 1959; and (b) any records corresponding to a September 1958 hospitalization at Reynolds Army Hospital in Fort Sill, Oklahoma.

All requests and responses, positive and negative, should be associated with the claims folder.  If the records cannot be located, a formal finding of unavailability should be associated with the record.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, readjudicate the claims.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



